Exhibit THIS SUBSCRIPTION AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO PURCHASE ANY OF THE SECURITIES REFERRED TO HEREIN. SUBSCRIPTION AGREEMENT This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into by and between the party signing the Signature Page attached hereto (the “Investor”) and Blackwater Midstream Corp., a Nevada corporation (the “Corporation” or the “Company”). The Corporation is offering up to $2,250,000.00 of convertible debt, which may be converted into Company common stock (‘Share” or “Shares”) at the option of the Investor at a conversion price of $0.50 per share (the “Convertible Debt”). The Investor subscribes for and agrees to purchase the following: Name of Investor: Convertible Debt Subscribed For: Address of Investor: The amount of cash or good funds as tender of the purchase price for the Convertible Debt is enclosed (in the case of a check, the check should be payable to the order of “Blackwater Midstream Corp.”) or will be sent via wire transfer to the Corporation’s account. INVESTOR RIGHTS Conditions of the Convertible Debt: Maturity Date October 15th, 2011 Interest 10% per annum, to be paid quarterly Principal To be repaid upon Maturity Date Conversion Price: $ 0.50 per share into common stock Conversion Period Any time prior to Maturity Date upon the option of the investor Transfer Restrictions: Converted shares of common stock are “restricted securities” and may only be transferred pursuant to registration, qualification, or exemption under United States federal and applicable state securities laws. Closing Date October 15th, 2009 The Corporation will make quarterly interest payments, beginning approximately 3 months after the Closing Date. The Investor has the right to convert all or part of the remaining Convertible Debt into shares of the Corporation’s common stock at $0.50 (fifty cents) prior to the Maturity Date. Upon the Maturity Date, 2 years from Closing Date, the Corporation will repay the principal to the Investor. If and when an Investor decides to convert their Convertible Debt into Shares of the Corporation’s common stock, to the Investor shall send a written request to the Corporation indicating the amount of Convertible Debt to be converted. The Corporation will respond within 10 working days after having received this request and initiate the conversion. Per request date, interest will be recalculated per remaining principal, if any. 1 COST OF OFFERING The Company has engaged Falcon Capital to assist with the Convertible Debt offering.
